DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a clutch unit comprising the combination of features as recited including “wherein the clutch has first and second partial clutches configured to selectively connect the torque input component and the torque output component so as to transmit the torque, wherein a rotary joint is provided that abuts the first partial clutch at one end and the second partial clutch at another, axially opposite end, wherein the rotary joint is configured to actuate the first and second partial clutches.
The closest prior art is Robner et al. (US 2020/0232519) but in Robner et al. the actuators for the clutches include two distinct pistons that are independent of one another. This is not and cannot be a single rotary joint abutting each clutch at each respective end of the joint to actuate the two clutches non-independently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/STACEY A FLUHART/Primary Examiner, Art Unit 3659